     Case 2:21-cv-01008-JCM-BNW Document 4 Filed 06/18/21 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     DONNA MADISON,                   )                      Case No. 2:21-cv-01008-JCM-BNW
10                                    )
                                      )
11                       Plaintiff,   )
                                      )
12   vs.                              )                      JOINT MOTION FOR EXTENSION OF
                                      )                      TIME FOR DEFENDANT EQUIFAX
13                                    )                      INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     and FINGERHUT RECEIVABLES, INC.,                        FILE ANSWER
14                                    )
                                      )
                                      )                      FIRST REQUEST
15                       Defendants.
                                      )
16           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
17   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
18   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
19   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move
20   or otherwise respond to the Complaint in this action is extended from June 18, 2021 through and
21   including July 19, 2021. The request was made by Equifax so that it can have an opportunity to
22   collect and review its internal files pertaining to the allegations in the
23   ...
24   ...
25   ...
26   ...
27   ...
28
     Case 2:21-cv-01008-JCM-BNW Document 4 Filed 06/18/21 Page 2 of 3



 1   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to cause

 2   delay.

 3            Respectfully submitted, this 18th day of June, 2021.

 4

 5
     CLARK HILL PLLC                                        Services LLC
 6                                                          No opposition
     By: /s/Jeremy J. Thompson
 7   Jeremy J. Thompson, Esq.                                /s/ Michael Kind
     Nevada Bar No. 12503                                   Michael Kind, Esq.
 8
     3800 Howard Hughes Pkwy,                               Nevada Bar No. 13903
 9   Suite 500                                              KIND LAW
     Las Vegas, NV 89169                                    8860 South Maryland Parkway, Suite 106
10   Tel: (702) 862-8300                                    Las Vegas, NV 89123
     Fax: (702) 862-8400                                    Phone: (702) 337-2322
11   Email: jthompson@clarkhill.com                         Fax: (702) 329-5881
12                                                          Email: mk@kindlaw.com
     Attorney for Defendant Equifax Information
13                                                          George Haines, Esq.
                                                            Nevada Bar No. 9411
14                                                          HAINES & KRIEGER, LLC
15                                                          8985 S. Eastern Ave., Suite 350
                                                            Henderson, NV 89123
16                                                          Phone: (702) 880-5554
                                                            Fax: (702) 385-5518
17
                                                            Attorneys for Plaintiff
18

19

20   IT IS SO ORDERED:

21
     __________________________
22
     United States Magistrate Judge
23           June 21, 2021
     DATED: __________________
24

25

26

27

28

                                                      -2-
